Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-4/A of our report dated February 28, 2008 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in BB&T Corporation's Annual Report on Form 10-K for the year ended December 31, 2007. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ PricewaterhouseCoopers LLP Charlotte, North Carolina October 29
